DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted before the mailing date of the instant action are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claims 6 and 12-19 are objected to because of the following informalities:
On line 1 of claim 6, “1” should read “5” to provide proper antecedent basis for “the connector portions”.
There is no claim 12.  Applicant incorrectly numbers the claim after claim 11 as claim 13.  Claims 13-20 will be considered as claims 12-19 for the purposes of the instant action.  
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “centering mechanism for maintaining the seal assembly and guard assembly centered within the cavity of the instrument valve” in claim 1 and “a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-19 are rejected under 35 U.S.C. 103 as being unpatentable over Surgical Innovations Limited (EP 3242615; hereafter Surgical) in view of Cropper et al. (US 2008/0146882) and/or WO 2012/131746 to Mysui S R L; hereafter Mysui).
In regard to claim 1, Surgical discloses a surgical access assembly (1) comprising: an instrument valve housing (19) including upper, lower, and inner housing sections and defining a cavity (see Figures 4 and 6-8; element 19 defines a cavity and includes inner wall portions defining upper and lower sections); and a valve assembly (69, 51, 107) disposed within the cavity of the instrument valve housing, the valve assembly including: a guard assembly (69) including a plurality of guard sections (71, 73), a seal assembly (51) disposed adjacent to the guard assembly, the seal assembly (51) including a plurality of seal sections (55) and upper (97) and lower (43) support members (see par. [0046], [0055]), the plurality of seal sections (55) being movable from an unfolded configuration to folded configuration in which the seal assembly forms circular member defining an opening to facilitate sealed passage of a surgical instrument (see Figures 10A-10E; see par. [0047], [0059]-[0060]), the upper and lower support members being disposed on respective proximal and distal sides of the plurality of seal sections and being compressed about the plurality of seal sections to sandwich the plurality of seal sections therebetween (see Figure 4); and a centering 
Surgical fails to expressly disclose that the seal assembly forms an octagonal member as is recited in claim 1.  Applicant has not disclosed the criticality of an octagonal shape and in fact seems to indicate in par. [0051] of the pg-publication of the instant action that other shapes will perform equally well.  For this reason, the limitation of an octagonal shape is considered to be a design consideration which fails to patentably distinguish over the cited art of Surgical.  Furthermore, changes in shape are generally considered well within the skill of the ordinary artisan.  Finally, Cropper discloses an analogous circular seal (14) and further teaches that other geometric shapes such as octagonal would perform equally well (see par. 0033]).  Mysui also discloses circular seal elements (42, 44) but discloses that octagonal shapes would be a suitably equivalent shape (see page 4, lines 2-8, page 15, lines 1-15, page 23, lines 26-30, and page 31, lines 11-18).  For these reasons, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circular seal assembly of Surgical with the octagonal shape as disclosed by Cropper and Mysui as changes in shape are considered well within the skill of the ordinary artisan and Cropper and Mysui show that an octagonal shape for seal assemblies is a reasonable equivalent to a circular shape. 
In regard to claims 2-3, Surgical does not expressly disclose the dimensions recited in these claims.  However, applicant is silent as to the criticality of these dimensions and therefore these limitations are treated as design considerations that fail to patentably distinguish over the cited art.  Also, changes is size are generally 
In regard to claim 5, Surgical discloses wherein each seal section of the plurality of seal sections is connected to an adjacent seal section of the plurality of seal sections by a connector portion (portion of ring 53).
In regard to claim 6, Surgical discloses wherein the connector portions include living hinges (63; see par. [0049]).
In regard to claim 7, Surgical discloses wherein the upper support member (97) is connected to a seal section of the plurality of seal sections by a connector portion (103, 105) and the lower support member (43) is connected to another seal section of the plurality of seal sections by another connector portion (47).  Examiner notes the breadth of the term connector portion and notes other interpretations are possible to read on the claim.
In regard to claim 8, Surgical disclose wherein an inner edge of each seal section of the plurality of seal sections defines a V-shape (see Figures 10A-10E; the circular outer side of each petal forms a V-shape with the connection to the inner ring).
In regard to claim 9, Surgical discloses the V-shape but fails to expressly disclose an angle from about one hundred eighty degrees to about two hundred seventy-five degrees as is recited in claim 9.  However, applicant is silent as to the 
In regard to claim 10, Surgical discloses wherein the plurality of seal sections (55)  includes first (115), second (117), third (119), and fourth seal sections (121), each of the first, second, third, and fourth seal sections overlapping the adjacent second, third, fourth, and first seal sections (see Figures 10A-10E).
In regard to claim 11, Surgical discloses further including a retainer assembly (113, 37) including upper (113) and lower (37) retainer members. An alternate interpretation could be: a retainer assembly (49, 47) including upper (49) and lower (47) retainer members (upper and lower are relative in terms of the orientation of the device as whole).
In regard to claim 12 (listed as claim 13), Surgical discloses wherein at least one of the upper and lower retainer members includes a plurality of pins (both 47 and 49 are pegs) receivable through the guard assembly and the seal assembly for retaining the guard and seal assemblies relative to each other (see Figures 6-8).
 In regard to claim 13 (listed as claim 14), Surgical discloses wherein the centering mechanism includes a bellows (107; see par. [0057]).

In regard to claim 16 (listed as claim 17), please see the rejection of claim 1.
In regard to claim 17 (listed as claim 18), please see the rejection of claim 12.
In regard to claim 18 (listed as claim 19), please see the rejection of claim 7.
In regard to claim 19 (listed as claim 20), please see the rejection of claim 1.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Surgical and Cropper/Mysui and further in view of Zhu (US 2019/0142460).
The combination teaches a sealing member but fails to disclose the specific material for the plurality of seal sections set forth in claim 4.  Zhu teaches at paragraph [0012] that it is known in the art of seal assemblies to use the claimed material (polyisoprene) to manufacture the seal assembly.  In view of the teaching of Zhu, it would have been obvious to one of ordinary skill in the art at the time of filing to select polyisoprene as the specific type of material to manufacture the seal assembly of the combination, because it amounts to selection of a known material based on its known suitability for the purpose.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THEODORE J STIGELL/
Primary Examiner, Art Unit 3783  
THEODORE J. STIGELL
Primary Examiner
Art Unit 3783